172 F.3d 1115
99 Cal. Daily Op. Serv. 2485
UNITED STATES of America, Plaintiff-Appellee,v.Nathaniel JONES, Defendant-Appellant.
No. 96-10179.
United States Court of Appeals,Ninth Circuit.
April 5, 1999.

On Remand from the United States Supreme Court.  D.C. No. CR-92-05264-REC.
Before:  HUG, Chief Judge, CANBY and HAWKINS, Circuit Judges.

ORDER

1
The judgment of the district court is reversed in accordance with the Supreme Court's opinion in Jones v. United States, --- U.S. ----, 119 S. Ct. 1215, 143 L. Ed. 2d 311, 1999 WL 155688 (March 24, 2999), and the matter is remanded to the district court for resentencing.